PER CURIAM.
As the record reflects an unresolved issue as to notice, we reverse an order terminating parental rights and remand for notice of the termination hearing to be given, or that the record be corrected to reflect that notice had been provided, to the custodian of S.B., a child. § 39.462(1)(a), Fla.Stat. (1993).
On remand, upon resolving the notice issue, the trial court may re-enter the final order, if notice has been given or if waived, or afford the custodian an opportunity to be heard.
We have considered all other issues raised and affirm as to each.
GUNTHER, C.J., and STONE and SHAHOOD, JJ., concur.